        Case 3:14-cv-00385-SDD-RLB        Document 346      02/23/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


ENTERGY GULF STATES LOUISIANA,
LLC AND ENTERGY TEXAS, INC.                                           CIVIL ACTION

VERSUS                                                                14-385-SDD-RLB

LOUISIANA GENERATING, LLC

                                         RULING

        This matter is before the Court on the Motion for Partial Summary Judgment1 filed

by Defendant, Louisiana Generating LLC (“LaGen”). Plaintiffs, Entergy Gulf States

Louisiana LLC and Entergy Texas, Inc. (collectively “Entergy”) filed an Opposition,2 to

which LaGen filed a Reply.3 Entergy also filed a Sur-Reply.4 For the following reasons,

the Court finds that the Motion should be GRANTED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        LaGen and Entergy co-own Unit 3 of the Big Cajun II power plant in New Roads,

Louisiana.5 Their co-ownership is governed by a contract: the Joint Ownership

Participation and Operating Agreement (“JOPOA”).6 Entergy brought this suit in 2014,

alleging breach of certain provisions of the JOPOA and seeking, inter alia, recovery of

costs it paid in connection with the installation of a pollution control device on Unit 3 at

Big Cajun II. Although this almost seven-year-old case encompasses a number of

complex disputes between the parties, the instant Motion is narrow in scope. It concerns


1
  Rec. Doc. No. 202.
2
  Rec. Doc. No. 209.
3
  Rec. Doc. No. 218.
4
  Rec. Doc. No. 223.
5
  Rec. Doc. No. 158, ¶ 8-11.
6
  Rec. Doc. No. 202-3.
65495
                                                                                 Page 1 of 11
        Case 3:14-cv-00385-SDD-RLB           Document 346       02/23/21 Page 2 of 11




only one of Entergy’s claims – Claim Six, wherein Entergy invokes Article 9 of the JOPOA

to seek certain default damages. In Claim Six, Entergy alleges that LaGen “has been in

default of its obligations under the JOPOA since 2012.”7 Entergy argues that it is entitled

to “a judgment awarding them the value of the energy that Louisiana Generating received

from Unit 3 of the Plant from 2012 until the time that Louisiana Generating cures its default

under the JOPOA,”8 because Section 9.3 of the JOPOA establishes that “[a] Co-owner in

default shall have no right to any output of capacity or energy from the Coal Unit 3 or to

exercise any other rights under this Agreement until all monetary payments have been

made, together with interest, and all duties and obligations have been performed.”9

        In the instant Motion, LaGen urges the Court to dismiss Entergy’s Claim Six

because, it argues, “[n]othing in the JOPOA allows Entergy to recover money damages

measured by the value of the energy that LaGen received from Unit 3.”10 According to

LaGen, the specified remedy for a default is “interest, specific performance and indemnity

for losses,”11 and the “value of energy” remedy for default set forth in Section 9.3 only

applies under limited circumstances not found here. While it concedes that, under the

JOPOA, a defaulting co-owner “shall have no right to any output of capacity or energy

from the Coal Unit 3,”12 LaGen argues that that statement “does not translate”13 into a

right of the non-defaulting co-owner to take the monetary value of the output, “except

under the limited circumstances and preconditions set forth” in the related JOPOA


7
  Rec. Doc. No. 158 (Second Supplemental and Amending Complaint) p. 24.
8
  Id.
9
  Id.
10
   Rec. Doc. No. 202-4, p. 7.
11
   Id.
12
   Rec. Doc. No. 202-3, p. 92.
13
   Rec. Doc. No. 202-4, p. 8.
65495
                                                                                  Page 2 of 11
        Case 3:14-cv-00385-SDD-RLB                Document 346          02/23/21 Page 3 of 11




provisions. Entergy disagrees, relying on various provisions from Article 9 of the JOPOA

that, it claims, “demonstrate[] [its] rights to proceeds from LaGen’s share of electricity

output produced at Unit 3.”14 After reviewing the parties’ briefs and the applicable law, the

Court finds that the default damages sought by Entergy in Claim Six are not available to

it under the terms of the JOPOA.

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        In reviewing a party’s motion for summary judgment, the Court will grant the motion

if (1) there is no genuine issue of material fact, and (2) the mover is entitled to judgment

as a matter of law.15 This determination is made “in the light most favorable to the

opposing party.”16 A party moving for summary judgment “‘must “demonstrate the

absence of a genuine issue of material fact,” but need not negate the elements of the

nonmovant’s case.’”17 If the moving party satisfies its burden, “the non-moving party must

show that summary judgment is inappropriate by setting ‘forth specific facts showing the

existence of a genuine issue concerning every essential component of its case.’”18

However, the non-moving party’s burden “‘is not satisfied with some metaphysical doubt

as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by

only a scintilla of evidence.’”19


14
   Rec. Doc. No. 209, p. 7.
15
   FED. R. CIV. P. 56(a).
16
   Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970) (citing United States v. Diebold, Inc., 369 U.S.
   654, 655 (1962); 6 V. MOORE, FEDERAL PRACTICE 56.15(3) (2d ed. 1966)).
17
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25 (1986).
18
   Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan World
   Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
19
   Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little, 37 F.3d at 1075).
65495
                                                                                                 Page 3 of 11
        Case 3:14-cv-00385-SDD-RLB               Document 346         02/23/21 Page 4 of 11




        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”20 All reasonable factual

inferences are drawn in favor of the nonmoving party.21 However, “[t]he Court has no duty

to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”22 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to

support the complaint.”’”23

        B. Contract Interpretation

        The JOPOA provides that “[t]he validity, interpretation, and performance of this

Agreement shall be governed by the Laws of the State of Louisiana.”24 “Under Louisiana

law, the interpretation of a contract is a question of law for the court.”25 The goal of

contract interpretation is to determine the objective common intent of the parties.26 “When

the words of a contract are clear and explicit and lead to no absurd consequences, no

further interpretation may be made in search of the parties’ intent.”27 Contracts should be

interpreted to give effect to each provision.28 “Each provision in a contract must be


20
    Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
21
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
22
   RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
23
   Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir. 1994)
   (quoting Anderson, 477 U.S. at 249).
24
   Rec. Doc. No. 202-3, p. 75.
25
   Petro-Marine Underwriters, Inc. v. Cox Operating, LLC, No. 2:17-CV-09955, 2021 WL 40186, at *2
(E.D. La. Jan. 5, 2021).
26
   La. Civ. Code art. 2045, cmt (b).
27
   La. Civ. Code art. 2046; See Maloney v. Oak Builders, Inc., 235 So.2d 386 (1970).
28
   La. Civ. Code art. 2049.
65495
                                                                                              Page 4 of 11
        Case 3:14-cv-00385-SDD-RLB               Document 346          02/23/21 Page 5 of 11




interpreted in light of the other provisions so that each is given the meaning suggested

by the contract as a whole.”29 Specific provisions control over general.30

        C. Analysis

        The question presented by this Motion is whether, assuming arguendo that a

default has occurred,31 the JOPOA enables Entergy to seek default damages in the form

of the monetary value of energy received by LaGen from Unit 3. The issue of default and

remedies for such is addressed in Article 9 of the JOPOA. Article 9.2, entitled “Remedy,”

sets forth a number of actions that the co-owner in default “shall” take “in order to remedy

any default.”32 But Entergy looks elsewhere in Article 9 to make its case that, as a remedy

for LaGen’s alleged default, it is entitled to proceeds from LaGen’s share of Unit 3’s

output. Specifically, Entergy cites Article 9.3, which provides as follows:

        9.3 Loss of Rights: A Co-owner in default shall have no right to any output
        of capacity or energy from the Coal Unit 3 or to exercise any other rights
        under this Agreement until all monetary payments have been made,
        together with interest, and all duties and obligations have been performed.33

The parties do not dispute that, under certain circumstances, the above provision applies

to a defaulting co-owner. Their disagreement arises out of (among other things) the

meaning of Article 9.3 when read alongside Article 9.5, which, Entergy claims, provides

authorization “to sell off the defaulting party’s . . .share of output and distribute some of

those proceeds to the non-defaulting party.”34


29
   La. Civ. Code art. 2050.
30
   Mixon v. St. Paul Fire & Marine Ins. Co. of St. Paul, Minn., 147 La. 302, 306, 84 So. 790, 791 (1920);
Master Craft Constr., LLC v. Pronoun, Inc., 2017-569 (La. App. 3 Cir. 12/20/17), 258 So. 3d 802, 807.
31
   LaGen clarifies that “For purposes of this motion, LaGen pretermits the question of whether a default has
occurred . . .” to allow the Court to focus on the purely legal question of whether Entergy’s claimed remedy
is available to it under the JOPOA. (Rec. Doc. No. 202-4, p. 14).
32
   Rec. Doc. No. 202-3, p. 91.
33
   Rec. Doc. No. 202-3, p. 92.
34
   Rec. Doc. No. 209, p. 8.
65495
                                                                                               Page 5 of 11
        Case 3:14-cv-00385-SDD-RLB               Document 346   02/23/21 Page 6 of 11




        As an initial matter, LaGen argues that the Court should not consider any argument

related to Article 9.5 because Entergy did not specifically reference that sub-section of

the JOPOA in its Second Supplemental and Amending Complaint.35 Per LaGen, because

Entergy’s alleged entitlement under Article 9.5 was raised for the first time only in

response to the Motion for Summary Judgment, the Court should disregard it. Entergy

disagrees and asserts that its “citation to Article 9.5 in its opposition memorandum is not

the assertion of a new claim.”36 The claim, it explains, is for breach of contract, and that

claim “encompasses Article 9 remedies.”37 LaGen clearly knew that Article 9.5 was

relevant to the claim, Entergy notes, since its Memorandum in Support of the instant

motion cited it and highlighted the importance of reading the Article 9 provisions in pari

materia with one another. On this issue, the Court agrees with Entergy. It would be a

misstatement of pleading standards and civil procedure to suggest that the Complaint

must reference every source of law that may be marshalled in support of the Plaintiff’s

claim. Thus, Entergy’s discussion of Article 9.5 will be considered by the Court. The Article

reads as follows:

        9.5 Sale of Capacity and Energy Entitled to Defaulting Co-owner: In the
        event a Co-owner is in default, [LaGen], as agent for the other Co-owners,
        may sell any output of capacity and energy of Coal Unit 3 which the Co-
        owner in default is entitled. . .38

According to LaGen, Article 9.5 applies “only when the defaulting co-owner is not the

Project Manager and agent.”39 It is undisputed that, under the JOPOA, LaGen “is the



35
   Rec. Doc. No. 158.
36
   Rec. Doc. No. 223, p. 1 (emphasis added).
37
   Id. at p. 2.
38
   Rec. Doc. No. 202-3 at p. 93.
39
   Rec. Doc. No. 202-4, p. 17 (emphasis original).
65495
                                                                                  Page 6 of 11
        Case 3:14-cv-00385-SDD-RLB        Document 346      02/23/21 Page 7 of 11




Project Manager and agent for the other co-owners.”40 Article 4.1 provides that LaGen as

agent may “take all actions . . .which, in the absolute discretion and judgment of [LaGen]

. . .are deemed necessary. . .”41 Therefore, LaGen contends, the sale of output can only

be undertaken at its discretion. In Entergy’s view, this interpretation cannot be correct

because it disregards certain language in subsequent sentences of Article 9.5. For

example, if the JOPOA truly provided for the sale of capacity to be carried out only at

LaGen’s discretion, Entergy questions why Article 9.5 would further specify that

        Such sales by the non-defaulting Co-owners shall be made on such terms
        and for such period . . .deemed necessary in their judgment, which shall not
        be exercised unreasonably, to accomplish such sale under then existing
        market conditions and recover the amounts provided for this in this
        section.42

In Entergy’s view, this provision clearly establishes that it “may choose to invoke Article

9.5 and direct LaGen, as agent for Entergy, to sell the output of LaGen.”43 Further, it

contends that this reading “is superior because it gives effect to and harmonizes” all of

the provisions of Article 9.5, while LaGen’s proffered interpretation, which puts all of the

power in the hands of the agent, renders meaningless the language establishing “the non-

defaulting co-owners’ rights to demand sales ‘in their judgment.’”44

        LaGen additionally argues that the above sentence from 9.5 does not apply to the

instant scenario because it contemplates three separate parties -- LaGen as agent, a co-

owner in default, and “other co-owners” – not the situation present here, where the agent

and defaulting party are one and the same. Thus, LaGen asserts that 9.5 clearly


40
   Rec. Doc. No. 202-3, p. 52.
41
   Id.
42
   Id. at p. 94.
43
   Rec. Doc. No. 209, p. 11.
44
   Id. at p. 12. (emphasis added).
65495
                                                                                 Page 7 of 11
         Case 3:14-cv-00385-SDD-RLB            Document 346   02/23/21 Page 8 of 11




“envisions that the co-owner in default, the agent, and the other co-owners are different

persons or entities.”45 As LaGen explains, this tripartite structure is likely a remnant of

the fact that, when the JOPOA was drafted, there were three parties to the agreement,

not two as there are now.46

         Overall, the Court agrees with LaGen that Article 9.5 is inapplicable to the instant

dispute because it only addresses a scenario where LaGen acts as agent for another co-

owner, not “when it acts for itself and sells it own share of the output.”47 One indication

that Entergy’s interpretation of 9.5 is amiss is the permissive language used therein. The

first sentence of 9.5 provides that “[i]n the event a Co-owner is in default, [LaGen], as

agent for the other Co-owners, may sell any output of capacity and energy of Coal Unit

3. . .”48 Entergy contends that Article 9.5 allows non-defaulting co-owners “to demand the

sales [of the defaulting co-owner’s share of output] according to their own judgment,”49

but, by the use of the permissive language “may sell,” Article 9.5 clearly establishes that

the power to sell or not sell lies with LaGen as agent.

         The scenario in which the defaulting co-owner and the agent are the same entity

is actually addressed, LaGen contends, by yet another article: Article 9.7. Article 9.7

reads:

         9.7 Co-owners’ Option for [LaGen] to Continue as Project Manager and
         Agent: In the event [LaGen] is the defaulting Co-owner, [LaGen], as Project
         Manager and agent for the other Co-owners, shall continue to plan, license,
         acquire permits, design, construct, complete, operate, maintain, and
         dispose of Coal Unit 3 in accordance with the provisions of this Agreement,
         subject to the right of the non-defaulting Co-owners to appoint another

45
   Rec. Doc. No. 218, p. 8 (emphasis original).
46
   Rec. Doc. No. 218, n. 15.
47
   Rec. Doc. No. 218, p. 9.
48
   Rec. Doc. No. 202-3 at p. 93 (emphasis added).
49
   Rec. Doc. No. 209, p. 12 (emphasis added).
65495
                                                                                  Page 8 of 11
        Case 3:14-cv-00385-SDD-RLB              Document 346         02/23/21 Page 9 of 11




        Project Manager and agent to act during the period, and only during the
        period that such default remains unremedied.50

LaGen correctly notes that 9.7 is the only provision in Article 9 “specifically addressing

the situation where the Project Manager and agent. . .is the defaulting co-owner.”51 Unless

and until Entergy appoints another agent, LaGen argues that, under the plain language

of 9.7, LaGen “may continue to operate Unit 3 ‘in accordance with’ the JOPOA, which

provides that LaGen and Entergy share the energy output and related costs on a pro rata

basis based upon their respective ownership interests.”52 The Court is persuaded by

LaGen’s argument that 9.7 is the controlling provision in this situation. If Article 9.5 applied

even when the party in default was the Project Manager and Agent, 9.7 would be rendered

superfluous. It is well-settled that specific provisions in a contract control over general

ones.53 And, as Entergy itself noted, a correct interpretation of a contract is one that “gives

effect to and harmonizes” all of the provisions therein. Embracing Entergy’s interpretation

of Article 9.5 to find that these default damages are provided for would require this Court

to ignore a more specifically applicable provision that addresses the situation of default

by the agent. It is true, as Entergy argues, that the remedies in Article 9 are “cumulative”54

and not mutually exclusive, but overall, the Court finds that Entergy has not offered a

plausible argument that 9.5 applies under these circumstances or entitles it to take the

monetary value of LaGen’s output.




50
   Rec. Doc. No. 202-3, p. 97.
51
   Rec. Doc. No. 202-4, p. 17.
52
   Id. at p. 18.
53
   Mixon v. St. Paul Fire & Marine Ins. Co. of St. Paul, Minn., 147 La. 302, 306, 84 So. 790, 791 (1920);
Master Craft Constr., LLC v. Pronoun, Inc., 2017-569 (La. App. 3 Cir. 12/20/17), 258 So. 3d 802, 807.
54
   Rec. Doc. No. 202-3, p. 100.
65495
                                                                                            Page 9 of 11
         Case 3:14-cv-00385-SDD-RLB       Document 346     02/23/21 Page 10 of 11




          In this Court’s view, Article 9.3, standing alone, fails to establish Entergy’s

entitlement to the relief it seeks in Claim Six. 9.3 provides only that the defaulting co-

owner “shall have no right to any output of capacity or energy from the Coal Unit 3”55 – it

does not set forth a corresponding right of the non-defaulting co-owner to sell the capacity

lost by the co-owner in default. Article 9.5 brings Entergy closer to its mark insofar as it

sets forth a procedure for selling the capacity of the defaulting co-owner, but LaGen

makes a convincing case that 9.5 does not apply to the situation at hand, where the

defaulting co-owner is also the Project Manager and agent. That situation is explicitly

addressed by 9.7, and 9.7 makes clear that the remedy available to Entergy is to remove

LaGen as Project Manager and agent. Until then, the JOPOA requires the Project

Manager and agent in default to “continue to plan, license, acquire permits, design,

construct, complete, operate, maintain, and dispose of Coal Unit 3 in accordance with the

provisions of this Agreement.”56 In short, while the JOPOA provides that LaGen as the

defaulting co-owner loses its right to output from Unit 3, it is apparent that, under the

circumstances present here, the JOPOA provides no corresponding ability for Entergy to

sell or to demand the sale of the output. Even if such a demand were provided for, the

JOPOA is clear that the agent “may” – not must – sell that output.

          Overall, the Court finds that the Motion shall be granted because LaGen has

successfully demonstrated that, as a matter of law, the default damages sought by

Entergy in Claim Six are not available to it under the JOPOA, which has the effect of law

between the parties. Accordingly, Claim Six shall be dismissed from the Second



55
     Rec. Doc. No. 202-3, p. 92.
56
     Id. at p. 97.
65495
                                                                                Page 10 of 11
         Case 3:14-cv-00385-SDD-RLB      Document 346    02/23/21 Page 11 of 11




Supplemental and Amending Complaint. The Court does not reach Entergy’s alternative

argument that the relief sought in Claim Six constitutes impermissible stipulated

damages.

III.      CONCLUSION

          For the reasons set forth above, the Motion for Partial Summary Judgment57 is

hereby GRANTED and Claim Six dismissed from Entergy’s Second Supplemental and

Amending Complaint.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on February 23, 2021.




                                      S
                                      SHELLY D. DICK
                                      CHIEF DISTRICT JUDGE
                                      MIDDLE DISTRICT OF LOUISIANA




57
     Rec. Doc. No. 202.
65495
                                                                            Page 11 of 11
